internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case-mis no ----------------- appeals team case leader ap atcl stp tam-109116-07 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------- ---------------------- ---------------------------------- ---------------------------------------------- ---------------- ----------------------------------- ------------------ legend corporation a x y z investment banker year year newco abc securities exchange c issue -------------------------- --------------------------------------------------------------------- -------------------------------------------- --------------------------------------------------------------------------------- ----------------------------------------- ---------------------------- ------- ------- -------------------------- -------------------------------- --------- the issue presented in this memorandum is whether corporation a and its subsidiaries taxpayers obtained audit protection by filing a form_3115 requesting consent to tam-109116-07 change their methods_of_accounting to comply with sec_1_263_a_-5 of the income_tax regulations audit protection is not defined in the code or regulations but is described as follows in revproc_2002_9 dollar_figure and in revproc_97_27 dollar_figure in substantially_similar terms except as provided in sections or dollar_figure or in the appendix of this revenue_procedure when a taxpayer timely files a copy of the application with the national_office in compliance with all the applicable provisions of this revenue_procedure the service will not require the taxpayer to change its method_of_accounting for the same item for a taxable_year prior to the year_of_change accordingly if taxpayers obtained audit protection as a result of filing their form_3115 the service would ordinarily be precluded from requiring taxpayers to change their methods_of_accounting for the items covered by the form_3115 for any taxable_year prior to the year_of_change although this protection would be subject_to certain exceptions conclusion s taxpayers did not obtain audit protection as a result of filing their form_3115 facts corporation a and its subsidiaries are primarily engaged in the business of providing x to y located in the united_states prior to corporation a and its subsidiaries also operated lesser business divisions which provided z the value of the corporation a’s common_stock had remained stagnant for several years in response to this lack of growth corporation a engaged investment banker to provide advice regarding strategic alternatives for increasing shareholder value investment banker identified three alternatives for consideration maintenance of the status quo recapitalization which would result in either a leveraged recapitalization or a full recapitalization with a spin off of the lesser business divisions and divestiture of the lesser business divisions by means of either targeted stock an initial_public_offering ipo carve out a split off or a spin off in january of year the board_of directors of corporation a approved a plan_of_reorganization which called for the division of corporation a and its subsidiaries into two independent companies under the plan certain lesser business divisions would be combined into a separate independent publicly traded company called newco the remaining business_assets and activities would remain with corporation a and its subsidiaries tam-109116-07 in march of year corporation a contributed various subsidiaries assets and liabilities to newco in may of year corporation a finalized its decision to divest itself of the ownership of newco through a mechanism involving a ipo and a split off an ipo of less than percent of the common_stock of newco was completed in june of year on the abc securities exchange thereafter the outstanding_stock of newco was owned in part by corporation a and in part by unrelated public shareholders corporation a also took steps to perform the split off in which certain shareholders of stock in corporation a would exchange their stock in taxpayer for stock in newco however in october of year corporation a abandoned the split off when it became apparent that a split off of newco would not maximize shareholder value instead corporation a ultimately determined that the traditional spin off was the best mechanism to maximize shareholder value the board_of directors of corporation a approved the spin off transaction in november of year the spin off was effected by the distribution of c share of newco common_stock for each one share of stock of corporation a the spin off was completed and newco became a wholly separate and independent company from corporation a in december of year in july of year the service issued a form_5701 notice of proposed_adjustment with respect to newco corporation proposing to capitalize certain ipo transaction costs on the same date the service issued a form_5701 with respect to corporation a proposing to capitalize certain spin-off transaction costs in september of year taxpayers filed a form_3115 application_for change in accounting_method under revproc_2004_23 for the calendar_year to request an accounting_method change in the handling of transaction costs under sec_1_263_a_-5 law and analysis sec_446 of the internal_revenue_code provides that taxable_income is to be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income keeping his books see also sec_1_446-1 clear_reflection_of_income sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income see also sec_1_446-1 the commissioner has broad discretion in determining whether a taxpayer’s method_of_accounting clearly reflects income and the commissioner’s determination must be upheld unless it is clearly unlawful see thor power tool co v commissioner tam-109116-07 u s 664_f2d_881 2nd cir cert_denied 457_us_1133 service-imposed accounting_method changes using professional judgment in accordance with auditing standards an examining agent will make findings_of_fact and apply service position on issues of law to determine whether an issue is an accounting_method_issue and whether the taxpayer's method_of_accounting is permissible for this purpose the term accounting_method_issue means an issue regarding whether the taxpayer's accounting treatment of an item is proper but only if changing the taxpayer's treatment of such item could constitute a change in method_of_accounting see revproc_2002_18 2002_1_cb_678 dollar_figure and an examining agent who determines that a taxpayer's method_of_accounting is impermissible may propose an adjustment with respect to that method only by changing the taxpayer's method_of_accounting except as provided in dollar_figure of revproc_2002_18 relating to previous accounting_method changes made by a taxpayer without obtaining the requisite consent under sec_446 an examining agent changing a taxpayer's method_of_accounting will select a new method_of_accounting by properly applying the law to the facts determined by the agent the method selected must be a proper method_of_accounting and will not be a method contrived to reflect the hazards_of_litigation see revproc_2002_18 dollar_figure and once the commissioner has determined that the taxpayer’s method_of_accounting does not clearly reflect income the commissioner has broad discretion in selecting a method_of_accounting that the commissioner believes properly reflects the income of a taxpayer the commissioner’s selection may be challenged only upon showing an abuse_of_discretion by the commissioner see 420_f2d_352 1st cir 430_f2d_679 9th cir 190_f2d_330 10th cir cert_denied 342_us_860 an examining agent changing a taxpayer's method_of_accounting will make the change in a year under examination ordinarily the change will be made in the earliest taxable_year under examination or if later the first taxable_year the method is considered to be impermissible although an examining agent may defer the year_of_change to a later taxable_year in appropriate circumstances an examining agent will not defer the year_of_change in order to reflect the hazards_of_litigation moreover an examining agent will not defer the year_of_change to later than the most recent year under examination on the date of the agreement finalizing the change see revproc_2002_18 sec_5 tam-109116-07 an examining agent changing a taxpayer's method_of_accounting ordinarily will impose a sec_481 adjustment subject_to a computation of tax under sec_481 if applicable the sec_481 adjustment whether positive or negative will be taken into account entirely in the year_of_change see sec_1_448-1 revproc_2002_18 sec_5 taxpayer-initiated accounting_method changes sec_446 provides that except as otherwise provided a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the commissioner such consent must be secured whether or not the taxpayer’s existing method is proper or is permitted under the internal_revenue_code or the regulations thereunder see sec_1 e i sec_1_446-1 provides in part that except as otherwise provided under the authority of sec_1_446-1 to secure the commissioner's consent to a taxpayer's change in method_of_accounting the taxpayer must file an application on form_3115 with the commissioner during the taxable_year in which the taxpayer desires to make the change in method_of_accounting to the extent applicable the taxpayer must furnish all information requested on the form_3115 the commissioner may require such other information as may be necessary to determine whether the proposed change will be permitted permission to change a taxpayer's method_of_accounting will not be granted unless the taxpayer agrees to the commissioner's prescribed terms and conditions for effecting the change including the taxable_year or years in which any adjustment necessary to prevent amounts from being duplicated or omitted is to be taken into account sec_1_446-1 provides that notwithstanding the provisions of sec_1 e i the commissioner may prescribe administrative procedures under which taxpayers will be permitted to change their method_of_accounting the administrative procedures shall prescribe those terms and conditions necessary to obtain the commissioner's consent to effect the change and to prevent amounts from being duplicated or omitted the terms and conditions that may be prescribed by the commissioner may include terms and conditions that require the change in method_of_accounting to be effected on a cut-off basis or by an adjustment under sec_481 to be taken into account in the taxable_year or years prescribed by the commissioner revproc_97_27 1997_1_cb_680 as modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified and clarified by revproc_2002_54 c b provides the general procedures under sec_446 and sec_1_446-1 for obtaining the consent of the commissioner of internal revenue to change a method_of_accounting for federal_income_tax purposes tam-109116-07 section dollar_figure of revproc_97_27 provides that revproc_97_27 applies to all taxpayers requesting the commissioner's consent to change a method_of_accounting for federal_income_tax purposes except as specifically provided in other published guidance or in dollar_figure of revproc_97_27 sec_4 of revproc_97_27 provides that revproc_97_27 does not apply if the change in method_of_accounting is required to be made pursuant to a published automatic change procedure revproc_2002_9 2002_1_cb_327 as modified and clarified by announcement 2002_1_cb_561 modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified clarified and modified by revproc_2002_54 c b provides the procedures by which a taxpayer may obtain automatic consent to change the methods_of_accounting described in its appendix a taxpayer complying with all the applicable provisions of revproc_2002_9 has obtained the consent of the commissioner to change its method_of_accounting under sec_446 see revproc_2002_9 sec_1 section dollar_figure of revproc_2002_9 provides that revproc_2002_9 applies to a taxpayer requesting the commissioner's consent to change to a method_of_accounting described in the appendix of revproc_2002_9 revproc_2002_9 is the exclusive procedure for a taxpayer within its scope to obtain the commissioner's consent sec_4 of revproc_2002_9 provides that except as otherwise provided in the appendix of revproc_2002_9 see for example section dollar_figure of the appendix revproc_2002_9 does not apply if on the date the taxpayer would otherwise file a copy of the application with the national_office the taxpayer is under examination as provided in dollar_figure of rev_proc except as provided in 90-day window 120-day window director consent changes lacking audit protection and issue pending of revproc_2002_9 section dollar_figure of revproc_2002_9 provides that pursuant to sec_1_446-1 the consent of the commissioner is granted to any taxpayer within the scope of revproc_2002_9 to change its method s of accounting as described in the appendix to revproc_2002_9 this consent is granted only for the change s of accounting_method and the affected_item s that are clearly and expressly identified in the taxpayer's application further this consent is granted only to the extent that the taxpayer complies with all the applicable provisions of revproc_2002_9 and implements the change in method_of_accounting for the requested year_of_change section of revproc_2002_9 provides that except as otherwise provided in the appendix of revproc_2002_9 see for example section dollar_figure of the appendix a taxpayer that is under examination may file an application to change a method of tam-109116-07 accounting under of revproc_2002_9 only if the taxpayer is within the provisions of 90-day window 120-day window director consent changes lacking audit protection or issue pending of revproc_2002_9 a taxpayer that files an application beyond the time periods provided in the day and 120-day windows is not eligible for the automatic_extension of time and will not be granted an extension of time to file under sec_301 except in unusual and compelling circumstances section a of revproc_2002_9 provides that a taxpayer that is under examination with respect to any income_tax issue may request to change a method_of_accounting if the method_of_accounting to be changed is an issue pending for any taxable_year under examination however the audit protection provisions of dollar_figure of revproc_2002_9 do not apply to a taxpayer changing its method_of_accounting under of revproc_2002_9 for this purpose an issue is pending for taxable years under examination if the service has given the taxpayer written notification indicating an adjustment is being made or will be proposed with respect to the taxpayer's method_of_accounting this notification normally will occur after the service has gathered information sufficient to determine that an adjustment is appropriate and justified although the exact amount of the adjustment may not yet be determined section dollar_figure of revproc_2002_9 provides that except as provided in or dollar_figure or in the appendix of revproc_2002_9 when a taxpayer timely files a copy of the application with the national_office in compliance with all the applicable provisions of revproc_2002_9 the service will not require the taxpayer to change its method_of_accounting for the same item for a taxable_year prior to the year_of_change sec_263 intangibles regulations on date the internal_revenue_service service and treasury_department published an advance notice of proposed rulemaking announcement c b announcing an intention to provide guidance on the extent to which sec_263 requires taxpayers to capitalize amounts paid to acquire create or enhance intangible assets on date the service and treasury_department published a notice of proposed rulemaking nprm c b proposing regulations under sec_263 relating to the capitalization requirement sec_167 relating to safe_harbor amortization and sec_446 relating to the allocation of debt issuance costs part ix of the preamble of the nprm provided that taxpayers could not change a method_of_accounting in reliance upon the rules contained in the nprm until the rules are published as final regulations in the federal_register the nprm further provided that upon publication of the final regulations taxpayers would be required to follow the applicable procedures for obtaining the commissioner's automatic consent to a change in accounting_method tam-109116-07 on date the service and treasury_department published final regulations the final regulations under sec_263 in t d 2004_1_cb_447 sec_1_263_a_-4 prescribes the extent to which taxpayers must capitalize amounts paid_or_incurred to acquire or create or to facilitate the acquisition or creation of intangibles sec_1_263_a_-5 prescribes the extent to which taxpayers must capitalize amounts paid_or_incurred to facilitate an acquisition of a trade_or_business a change in the capital structure of a business_entity and certain other transactions sec_1_167_a_-3 provides a safe_harbor useful_life for certain intangible assets the final regulations under sec_1_263_a_-4 and sec_1_263_a_-5 are effective for amounts paid_or_incurred on or after date the final regulations under sec_1_167_a_-3 are effective for intangible assets created on or after date sec_1_263_a_-5 provides that a taxpayer seeking to change a method_of_accounting to comply with sec_1_263_a_-5 must secure the consent of the commissioner in accordance with the requirements of sec_1_446-1 for the taxpayer's first taxable_year ending on or after date the regulation granted a taxpayer consent to change its methods_of_accounting to comply with sec_1_263_a_-5 provided the taxpayer followed the administrative procedures issued under sec_1_446-1 for obtaining the commissioner's automatic consent to a change in accounting_method in this regard the regulation referenced revproc_2002_9 sec_1_263_a_-5 provides that any limitations on obtaining the automatic consent of the commissioner do not apply to a taxpayer seeking to change to a method_of_accounting to comply with sec_1_263_a_-5 for its first taxable_year ending on or after date sec_1_263_a_-5 provides that the sec_481 adjustment for a change in method_of_accounting to comply with this section for a taxpayer's first taxable_year ending on or after date is determined by taking into account only amounts paid_or_incurred in taxable years ending on or after date revproc_2004_23 c b provides in sec_1 that revproc_2004_23 provides the exclusive administrative procedures under which a taxpayer described in sec_3 of revproc_2004_23 may obtain automatic consent for the taxpayer's first taxable_year ending on or after date to change to a method_of_accounting provided in sec_1_263_a_-4 sec_1_263_a_-5 and sec_1_167_a_-3 section dollar_figure of revproc_2004_23 provides that revproc_2004_23 applies to a taxpayer that seeks for the taxpayer's first taxable_year ending on or after date to change to a method_of_accounting provided in the final regulations tam-109116-07 section dollar_figure of revproc_2004_23 provides that a taxpayer within the scope of revproc_2004_23 is in accordance with dollar_figure of revproc_2002_9 granted the consent of the commissioner to change to a method_of_accounting provided in the final regulations provided that the taxpayer follows the automatic change in method_of_accounting provisions in revproc_2002_9 with the following modifications the scope limitations in dollar_figure of revproc_2002_9 do not apply the taxpayer must prepare and file form_3115 application_for change in accounting_method in accordance with section dollar_figure of revproc_2004_23 the copy of form_3115 must be sent to a specified address the taxpayer must compute any applicable sec_481 adjustment and take such adjustment into account in accordance with sec_5 of revproc_2004_23 and a taxpayer described in sec_4 of revproc_2004_23 procedure must file one or more amended federal_income_tax returns in accordance with sec_4 or as applicable of revproc_2004_23 section dollar_figure of revproc_2004_23 provides that revproc_2002_9 is modified and amplified to include the automatic changes set forth in revproc_2004_23 within sec_3 of the appendix of revproc_2002_9 analysis the issue presented in this memorandum is whether taxpayers obtained audit protection by filing their form_3115 requesting consent to change their methods_of_accounting to comply with sec_1_263_a_-5 audit protection and sec_446 audit protection is not expressly created by sec_446 and sec_481 and the regulations issued thereunder while sec_446 requires a taxpayer to obtain the consent of the commissioner before changing a method_of_accounting it does not address whether such a request restricts the authority of the commissioner to correct an improper accounting_method in a prior taxable_year if anything the code and regulations appear to oppose the notion of audit protection by stressing that the commissioner has the authority and arguably the duty to correct improper methods_of_accounting in particular sec_446 states that if a taxpayer’s existing method_of_accounting does not clearly reflect income the computation of income shall be made under a method_of_accounting that does clearly reflect income in the opinion of the commissioner tam-109116-07 the regulations under sec_446 do authorize the commissioner to prescribe administrative procedures under which taxpayers will be permitted to change their method_of_accounting the administrative procedures include the terms and conditions necessary to obtain the commissioner's consent to effect the change see sec_1_446-1 the general administrative procedures issued by the commissioner for voluntary accounting_method changes - revenue procedures and - both establish audit protection which is part of an overall system of incentives to encourage prompt and voluntary compliance with proper tax_accounting principles see revproc_97_27 sec_1 the audit protection created by rev procs and is subject_to limitations audit protection does not apply to certain changes in method_of_accounting for example automatic accounting_method changes from sale to lease treatment and vice verse are made without audit protection see revproc_2002_9 appendix sec_2 where audit protection does apply such protection is subject_to certain enumerated limitations see revproc_97_27 dollar_figure and revproc_2002_9 in sum sec_446 and sec_481 and their associated regulations do not grant audit protection to accounting_method changes the commissioner however has promulgated administrative procedures that extend audit protection to accounting_method changes subject_to enumerated exceptions and limitations accounting_method changes under revproc_2004_23 taxpayers filed a form_3115 requesting consent to change to methods_of_accounting for transactions costs provided in sec_1_263_a_-5 for their first taxable_year ending on or after date accordingly taxpayers are within the scope of revproc_2004_23 which provides the exclusive administrative procedures under which taxpayers may obtain consent for their desired accounting_method changes see revproc_2004_23 sec_1 a taxpayer seeking consent pursuant to revproc_2004_32 must comply with the automatic change in accounting_method provisions in revproc_2002_9 as modified by sec_4 to see revproc_2004_32 if the taxpayer complies with such provisions the taxpayer is in accordance with dollar_figure of revproc_2002_9 granted the consent of the commissioner to change its method_of_accounting see revproc_2004_32 sec_4 a taxpayer that is under examination with respect to any income_tax issue may request to change a method_of_accounting if the method_of_accounting to be changed is an issue pending for any taxable_year under examination but the audit protection provisions of dollar_figure of revproc_2002_9 will not apply to such change see a of revproc_2002_9 as modified and amplified by revproc_2002_19 sec_2 d this tam-109116-07 provision of revproc_2002_9 is not modified by sec_4 to of revproc_2004_23 in july of year the service issued a form_5701 with respect to corporation a proposing to capitalize certain spin-off transaction costs accordingly the methods_of_accounting to be changed in taxpayers’ form_3115 were issues pending for a taxable_year under examination when the form_3115 was subsequently filed in september of year under a therefore the audit protection provisions of dollar_figure of revproc_2002_9 do not apply to the accounting_method changes requested by taxpayers taxpayers argue that the denial of audit protection in a is waived by sec_1_263_a_-5 which provides that any limitations on obtaining the automatic consent of the commissioner do not apply to a taxpayer seeking to change to a method_of_accounting to comply with this section for its first taxable_year ending on or after date this argument is unpersuasive because of revproc_2002_9 is not a limitation on obtaining automatic consent if anything of revproc_2002_9 expands the availability of automatic consent by making the automatic consent procedures available to taxpayers that are under examination but have an issue pending further the denial of audit protection cannot be a limitation on obtaining automatic consent because audit protection and automatic consent are fundamentally separate concepts automatic consent may exist either with or without audit protection indeed the denial of audit protection for taxpayers with an issue pending in of revproc_2002_9 is coupled with the waiver of restrictions that would otherwise preclude such taxpayers from obtaining consent taxpayers assert that the words any limitations in sec_1_263_a_-5 encompasses terms and conditions of accounting_method changes and that ‘terms and conditions’ includes audit protection this reasoning is over broad the literal application of taxpayers’ approach would arguably waive audit protection altogether for all taxpayers including those otherwise entitled to audit protection under revproc_2002_9 further taxpayers’ reasoning would result in the waiver language of sec_1_263_a_-5 waiving other terms conditions or limitations such as the spreading of taxpayers’ positive net sec_481 adjustment over taxable years we view any detailed inquiry into the exact meaning of these terms if such could be determined to be unnecessary sec_1_263_a_-5 does not waive any limitations in isolation rather sec_1_263_a_-5 waives any limitations on obtaining the automatic consent of the commissioner this phrase applies to provisions that would prevent taxpayers from obtaining consent at all such as provisions that prevent certain taxpayers that are under examination before appeals or before a federal court from applying to change their methods_of_accounting see dollar_figure of revproc_2002_9 this phrase does not apply to matters such as audit protection and spread periods for sec_481 adjustments because matters such as audit protection and spread periods tam-109116-07 only become relevant after consent is obtained they cannot be impediments to obtaining consent the accounting_method change provisions of sec_1_263_a_-5 taxpayers further contend that the accounting_method change provisions in sec_1 a - n provide audit protection to taxpayers requesting consent to make an accounting_method change described within this provision the most obvious difficulty with this contention is that sec_1_263_a_-5 contains no language that expressly creates audit protection the only provisions that arguably implicate audit protection are i the general statement that taxpayers seeking to change their method_of_accounting to comply with sec_1_263_a_-5 must secure the consent of the commissioner in accordance with the requirements of sec_1_446-1 and ii the directive that a taxpayer making such an accounting_method change for its first taxable_year ending on or after date must follow the automatic consent provisions of revproc_2002_9 as discussed above however sec_446 and sec_481 and their associated regulations do not directly create or extend audit protection and revproc_2002_9 denies audit protection to taxpayers because they had issues pending when they filed their forms to request consent in support of their contention that sec_1_263_a_-5 provides audit protection taxpayers propose two alternative constructions of sec_1_263_a_-5 the first construction is that the omission of any explicit reference to audit protection means that no audit protection exists so that the inclusion of words denying audit protection in the regulation would have been unnecessary surplusage the second construction which taxpayers advocate is that the omission of any explicit denial of audit protection means that audit protection exists so that the inclusion of words denying audit protection is necessary to achieve such denial taxpayers’ reasoning fails to account for a third and more persuasive construction of sec_1_263_a_-5 namely that the absence of express provisions either extending or denying audit protection in sec_1_263_a_-5 means that the applicable administrative procedures promulgated by the commissioner under sec_1_446-1 in this situation rev_proc control the availability of audit protection specific provisions in a regulation regarding audit protection or other aspects of accounting_method changes do control_over administrative guidance such as revenue procedures in the absence of such provisions however administrative procedures govern accounting_method changes the operation of the second and third constructions of sec_1_263_a_-5 is illustrated by their differing interpretations of sec_1_263a-1 and sec_1_263a-2 these provisions cited by taxpayers contain accounting_method change provisions that are broadly parallel to sec_1_263_a_-5 but contain additional paragraphs providing that a taxpayer making the specified accounting_method change does not receive audit protection if its method of tam-109116-07 accounting for mixed service cost is an issue under consideration at the time the application is filed with the national_office see sec_1_263a-1 sec_1_263a-2 taxpayers contend that the express denials of audit protection in sec_1_263a-1 and sec_1_263a-2 are evidence that audit protection exists for taxpayers making these changes absent express provisions in the regulations to the contrary by analogy taxpayers argue audit protection should exist by default for taxpayers subject_to the sec_1_263_a_-5 which differs only in the lack of an express denial of audit protection this counterargument does not address the alternative view that the express denials of audit protection in sec_1_263a-1 and sec_1_263a-2 are evidence that treasury wished to modify the standard audit protection rules of revproc_2002_9 that would ordinarily apply to taxpayers making these changes in other words taxpayers urge that audit protection exists independently of the administrative procedures issued by the commissioner rev procs and and the rules and limitations contained therein in addition to the lack of any express provisions creating such independent audit protection noted above the position urged by taxpayers would raise serious practical difficulties if adopted for example it is unclear whether this independent audit protection would be subject_to exceptions such as those enumerated in revproc_97_27 dollar_figure or revproc_2002_9 further the existence of independent audit protection is inconsistent with the creation of audit protection within the general administrative procedures for accounting_method changes finally taxpayers’ position fails to explain why independent audit protection whose existence is not supported by any express legal authority would override the audit protection which is expressly created and carefully limited within the administrative procedures these difficulties argue against the interpretation advanced by taxpayers more generally the construction of sec_1_263_a_-5 sec_1_263a-1 and sec_1_263a-2 proposed by taxpayers poses imponderable difficulties with respect to other aspects of accounting_method changes none of these regulations for example contain provisions regarding the spread periods of sec_481 adjustments under the analysis suggested by taxpayer the silence in these regulations regarding spread periods would imply that spread periods are not available this follows from the default rule in sec_481 and its associated regulations that the entire sec_481 adjustment is taken into account in the year_of_change by contrast the third construction handles the silence regarding spread periods in sec_1_263_a_-5 sec_1_263a-1 and sec_1_263a-2 quite easily and reaches an intuitively pleasing result the silence simply implies that the rules regarding spread periods in the administrative procedures apply without modification to changes made under sec_1_263_a_-5 sec_1_263a-1 and sec_1_263a-2 this construction avoids allowing silence in one regulation from overriding the express grant of authority to the commissioner in tam-109116-07 another regulations sec_1_446-1 to set terms and conditions for accounting_method changes to summarize taxpayers’ assertion that treasury was ‘silent’ regarding audit protection in sec_1_263_a_-5 is not persuasive the treasury addressed accounting_method change issues in sec_1_263_a_-5 by expressly invoking the detailed administrative procedures issued by the commissioner under sec_1_446-1 and modifying those procedures to the extent that a different result was desired in other words the treasury was not silent on audit protection or sec_481 spread periods or any other provision of revproc_2002_9 not expressly modified in sec_1_263_a_-5 to the contrary treasury clearly albeit indirectly indicated that the administrative provisions would control unless a contrary intention was expressed fairness and sound tax_administration taxpayers also argue that general considerations of fairness and sound tax_administration support audit protection for their accounting_method changes in particular taxpayers point out that that the notice of proposed rulemaking issued on date stated that taxpayers may not change a method_of_accounting in reliance upon the rules contained in these proposed_regulations until the rules are published as final regulations in the federal_register taxpayers argue that this provision prevented them from filing their accounting_method changes prior to the commencement of their audit which ultimately resulted in the denial of audit protection for their accounting_method changes pursuant to of revproc_2002_9 as a result taxpayers contend they were placed in a worse position than taxpayers that disregarded the notice of proposed rulemaking and filed accounting_method change requests prior to the publication of the final regulations they assert that such a result would be unfair and would be contrary to the general policy of the service to give better terms and conditions to taxpayers that comply with proper tax_accounting principles on a prompt and voluntary basis this argument fails for the reasons discussed below the initial reason taxpayers’ argument fails is that taxpayers were free to make changes that did not rely upon the proposed_regulations the notice of proposed rulemaking issued on date only prohibits changes in method_of_accounting made in reliance upon the rules contained in the proposed_regulations moreover denying audit protection to taxpayers for their accounting_method change is not inconsistent with the voluntary compliance incentive system to the extent that taxpayers changed from an improper method_of_accounting and thus would benefit from audit protection taxpayers did not do so prior to the initiation of the examination which is the basic qualification for obtaining the favorable terms and conditions associated with voluntary accounting_method changes with certain exceptions taxpayers that do not request accounting_method changes prior to the initiation of tam-109116-07 examination are generally barred from requesting such changes and obtaining audit protection after the examination commences see generally revproc_2002_18 most significantly however taxpayers are incorrect when they assert that they have been treated less favorably than taxpayers that filed accounting_method change requests despite the provisions to the contrary in the notice of proposed rulemaking the preamble to t d states the preamble to the proposed_regulations provides that taxpayers may not change a method_of_accounting in reliance upon the rules contained in the proposed_regulations until the rules are published as final regulations nonetheless the irs has received numerous forms from taxpayers seeking the commissioner's consent to change their method_of_accounting for items addressed in the advance notice of proposed rulemaking or in the proposed_regulations the irs suspended processing of these requests pending publication of these final regulations upon publication of the final regulations the irs intends to process these requests in a manner consistent with the rules contained in the final regulations including the effective date rules and rules relating to the computation of the sec_481 adjustment for example if the change is requested for a taxable_year ending prior to the effective date of the final regulations and concerns a method_of_accounting that the commissioner does not recognize as permissible prior to the effective date of the final regulations the irs intends to reject the request similarly if the change is requested for a taxable_year ending on or after the effective date of the final regulations and concerns a method_of_accounting that is permissible under the final regulations the irs intends to return the request to the taxpayer and refund the user_fee and advise the taxpayer to utilize the automatic consent procedures as authorized by the final regulations c b pincite accordingly if taxpayers had pursued their hypothetical course and filed their accounting_method change requests contrary to the instructions of the notice of proposed rulemaking audit protection for their accounting_method changes under rev procs these requests would have been rejected and taxpayers would not have received audit protection contrary to their assertion therefore taxpayers have not received less favorable treatment for more compliant behavior summary taxpayers requested and obtained consent to change their methods_of_accounting for transaction costs pursuant to sec_1_263_a_-5 and revproc_2004_23 which incorporate with certain modifications the automatic accounting_method change procedures of revproc_2002_9 taxpayers did not receive audit protection for their accounting_method changes under rev procs and because taxpayers had issues tam-109116-07 pending at the time consent was requested sec_1_263_a_-5 does not confer audit protection by its own terms similarly audit protection does not arise independently from sec_446 and sec_481 and the regulations promulgated thereunder finally the extension of audit protection in this situation is not required by general considerations of fairness or proper tax_administration accordingly we conclude that no audit protection attaches to the changes made by taxpayers a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
